Citation Nr: 1222324	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  94-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from November 7, 2001, through June 14, 2006.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  The Veteran's decorations include the Purple Heart and the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1993 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective July 23, 1992.  In April 1993, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in September 1993, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 1993.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Newark, New Jersey, which certified the case for appellate review.  In October 1993, the Veteran testified during a hearing before a Hearing Officer at the RO in Newark.  A transcript of that hearing is of record.

By rating decision in July 1998, the RO granted a 30 percent rating for PTSD from the July 23, 1992, effective date of service connection.  By rating decision in April 2002, the RO granted a 50 percent rating for PTSD from November 7, 2001, but continued the 30 percent rating for PTSD, from the effective date of service connection until November 6, 2001.

In October 2002, the Board remanded the Veteran's claim to the RO, so that the Veteran could be afforded the opportunity to report for a Board hearing.  However, in correspondence received in October 2002, the Veteran cancelled his hearing request.

In February 2003, the Veteran was notified that the Board was undertaking additional development of the claims pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 (2002) - essentially conferring upon the Board jurisdiction to adjudicate claims on the basis of evidence developed by the Board, but not reviewed by the RO - were held to be invalid.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in August 2003, the Board remanded the claim to the RO for additional development.  After completing the requested development, the RO denied a rating in excess of 30 percent for PTSD for the period from July 23, 1992, to November 6, 2001, and in excess of 50 percent from November 7, 2001, (as reflected in an April 2006 supplemental SOC (SSOC)) and returned the appeal to the Board for further consideration.

In July 2006, the Board granted a 50 percent but no higher rating for PTSD, from July 23, 1992 through November 6, 2001, and remanded the Veteran's claim for a rating in excess of 50 percent from November 7, 2001, to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.

By rating decision in December 2006, the RO/AMC effectuated the award of a 50 percent rating for PTSD, from July 23, 1992, through November 6, 2001, per the Board's instructions.  By rating decision in March 2009, the AMC granted a 70 percent rating for PTSD from June 15, 2006.  After completing the requested development, the RO/AMC denied higher ratings for PTSD (as reflected in a January 2009 SSOC) and returned the appeal to the Board for further consideration.

In July 2009, the Board denied a rating in excess of 50 percent for PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from November 7, 2001, through June 14, 2006, as well as denied a rating in excess of 70 percent for PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), since June 15, 2006.  The Veteran appealed that portion of the July 2009 Board decision denying - on a schedular basis, only - a rating in excess of 50 percent for PTSD from November 7, 2001, through June 14, 2006, to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the Board's decision denying a rating in excess of 50 percent for PTSD, from November 7, 2001, through June 14, 2006, and remanding the matter to the Board for further proceedings consistent with the joint motion.  

In February 2011, the Board remanded the Veteran's claim for a schedular rating in excess of 50 percent from November 7, 2001, through June 14, 2006, to the RO, via the AMC, in Washington, D.C., for further action, to include additional development of the evidence.  After completing this additional development, the AMC continued to deny the claim (as reflected in a March 2012 SSOC), and returned this matter to the Board for further appellate consideration.

As a final matter, the Board notes that, while the Veteran previously was represented by the New Jersey Department of Military and Veterans' Affairs, in October 2009, the Veteran granted a power-of-attorney in favor of private attorney Lewis C. Fichera with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board has recognized the change in representation.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From November 7, 2001, through June 14, 2006, the Veteran's psychiatric symptoms included chronic sleep disturbance, nightmares at least two to three times per month, flashbacks ranging from daily to weekly, irritability, anger outbursts and anger control problems, visible depression and anxiety, exaggerated startle response, severe social isolation from family and friends, hypervigilance manifested by obsessional rituals, occasional suicidal ideation, and distrust of others; collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent but no higher rating for PTSD, from November 7, 2001, through June 14, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the award of service connection for PTSD, and the Veteran's disagreement with the rating assigned, letters dated in March 2006 and August 2006 provided the Veteran with information pertaining to what information and evidence was needed to support a claim for a higher rating for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, SSOCs dated in January 2009 and March 2012 reflect readjudication of the claim for higher rating.  Hence, the Veteran is not shown to be prejudiced by the timing of the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, the reports of private psychological assessments and VA examinations, letters from his former psychotherapist/social worker, and records pertaining to a Social Security disability claim (as requested by the Board in the February 2011 remand).  Also of record and considered in connection with the appeal is the transcript of the October 1993 RO hearing, along with various written statements provided by the Veteran, his former representative, and current attorney, on his behalf.  No further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that "staged" rating of the disability under consideration may be warranted.

Pertinent to the claim now before the Board, the Veteran has been assigned a 50 percent rating for PTSD, effective July 23, 1992, through June 14, 2006.  By rating decision in March 2009, the AMC granted a 70 percent rating for PTSD from June 15, 2006.  As noted in the Introduction, the current discussion is limited only to the propriety of the 50 percent rating assigned from November 7, 2001, through June 14, 2006.  

The Veteran's 50 percent rating has been assigned under Diagnostic Code 9411 which pertains to PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Testimony presented during the October 1993 RO hearing, contemporaneous mental health records, VA examinations, and private psychological assessments all indicated that, since the July 23, 1992, effective date of the award of service connection, the Veteran has experienced such psychiatric symptoms as chronic sleep disturbance with nightmares, flashbacks triggered by helicopters and gun fire, irritability, anger outbursts, depressed mood, social withdrawal, and distrust of others.  There is evidence that the Veteran has participated in ongoing psychotherapy since the July 23, 1992, effective date of the award of service connection, and that prior to 1999, he was not taking any psychotropic medications.  Collectively, these symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  In this regard, the Veteran noted during his October 1993 RO hearing that he got along with most of his co-workers and supervisors, as well as his family, but that, on average, he missed about four to five days per month due to mood disturbances.  

During a July 1999 VA examination, however, the Veteran noted that his flashbacks were now happening spontaneously (i.e., were not always triggered by helicopters or gun fire).  Additionally, the Veteran reported that he had begun experiencing panic attacks, occurring approximately two to three times per week, and that he had been prescribed psychotropic medication to relieve some his anxiety symptoms.  Subjectively, the Veteran indicated that he felt increased depression during the past year which, in turn, led to increased absenteeism at work due to mood disturbances.  Sleep disturbance, to include nightmares, continued to plague the Veteran, and he reported new behaviors of hypervigilance, including frequently checking doors and windows at night and continually looking behind himself when walking in a crowd.  Objectively, the examiner noted the Veteran appeared somewhat depressed and anxious, but that his speech was clear and thought process coherent and goal-directed.  The Veteran reported an history of intermittent suicidal ideation, but denied any current thoughts or plan.  

The July 1999 VA examiner's assessment was that the Veteran's PTSD symptoms had increased in the past year and now interfered to a greater extent with his occupational and social functioning.  Specifically, the examiner found that the Veteran displayed moderate difficulty in occupational functioning and a more severe difficulty in social functioning.  A GAF score of 55 was assigned, indicating at least moderate symptoms and/or moderate difficulty in social or occupational functioning.  DSM-IV at 46-47.  

The assessment provided in the July 1999 VA examination report was echoed in an August 1999 private psychological assessment by the Veteran's treating psychologist, A. Jensen, Ph.D.  In this regard, Dr. Jensen indicated that the Veteran's GAF score had decreased since his previous assessment in February 1997 from 46 to 40.  A GAF score of 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  

The Veteran was reexamined by VA in November 2001, at which time he reported symptoms comparable to those noted in the July 1999 VA examination report.  In this regard, he continued to describe panic attacks (which he described as heart attack-like) approximately two to three times per week, flashbacks, nightmares, and missing time from work due to PTSD-related symptoms.  The Veteran also continued to report taking psychotropic medications to control his anxiety symptoms.  The examiner assessed the Veteran as demonstrating almost total social isolation and withdrawal; the Veteran himself reported no real socializing and only one friend and indicated that he occasionally would attend family events.  Hyperarousal was also noted to be present, evidenced by the Veteran's continued vigilance (especially at night), poor sleep, and quickness to anger.  The examiner's assessment was moderate to severe PTSD.  A GAF score of 45 was assigned, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  

In addition to the above examination reports and private assessments, the record contains April 2005 and June 2006 letters from the Veteran's former psychotherapist/social worker, JM.  In these letters, JM noted that she treated the Veteran from September 1999 through October 2001, primarily for panic attacks and flashback symptoms related to PTSD.  It was upon her recommendation that the Veteran sought medication for his anxiety, and it was her assessment that the Veteran's PTSD during this period was severe.  

In June 2006, the Veteran's private psychologist, Dr. Jensen, submitted an updated treatment summary.  The findings rendered are identical to those reflected in the August 1999 treatment report, including the assigned GAF score of 40.  The Board notes that the AMC granted an increased, 70 percent rating as of the date of the June 2006 report, noting that such evidence indicated an increase in the Veteran's PTSD sufficient to warrant a higher rating.  

However, considering all pertinent evidence in light of the applicable rating criteria, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, a 70 percent but no higher rating for PTSD is warranted for the entire period pertinent to this appeal-from November 7, 2001, through June 14, 2006.  

In granting an increased rating, the Board notes that the medical and lay evidence indicates an increase in the severity of the Veteran's PTSD beginning in 1999 and that evidence relevant to the current period under consideration (from November 7, 2001, through June 14, 2006) reflects similar symptomatology that is more consistent with a 70 percent, rather than 50 percent rating.  In this regard, since November 7, 2001, the Veteran's psychiatric impairment has been characterized by symptomatology which suggests severe social impairment and moderate occupational impairment.  

With regard to his overall dysfunction, as previously discussed, the Veteran did not report socializing with anyone outside of his family.  During the July 1999 VA examination, he indicated that he minimally socialized with some of his co-workers, but in November 2001, the Veteran noted he had only one close friend outside his family and that he rarely socialized with that individual.  Also pertinent to the Veteran's social impairment, there is evidence that he may have experienced difficulty interacting with others due to extreme anger and irritability.  During the November 2001 VA examination, the Veteran indicated that "everyone" told him that he became angry too quickly and that his family told him he had a temper.  

The above-cited evidence demonstrates that the Veteran's PTSD has been characterized by impaired impulse control, a symptom associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Such evidence also demonstrates, in the Board's opinion, the Veteran's inability to establish and maintain effective relationships.  Id.  As previously noted, the Veteran did not, and does not,  have significant social relationships outside of his immediate family.  

It is also evident from the record that, for the period in question, the Veteran's PTSD impaired his ability to adapt to stressful circumstances.  This is demonstrated by his anger outbursts when frustrated, as well as his description of absenteeism from work due to mood disturbances.  Additionally, the Board notes that there is evidence that the Veteran was easily agitated and experienced intermittent panic attacks (for which he has been prescribed medication), as well as lay testimony that he avoided stimuli which reminded him of Vietnam.  Also relevant to the Board's determination is evidence of obsessional rituals related to hypervigilance, another symptom associated with a 70 percent rating, including checking perimeters and doors in his home and looking behind himself when walking in public.  

As for anxiety and depression, the Board acknowledges that the level of dysfunction caused by such symptoms is not entirely clear from the record.  However, medical evidence relevant to the period in question indicates that the Veteran continued to exhibit visible signs of depression and anxiety despite taking medications designed to target these symptoms.  Additionally, VA examination reports reflect that he indicated a lack of interest in pursuing any hobbies or activities.  

The Board acknowledges that, pertinent to the period in question, the Veteran did not demonstrate some other symptoms listed among the schedular criteria for a 70 percent disability rating, such as persistent suicidal ideation, problems with speech, spatial disorientation, or neglect of personal appearance and hygiene.  The Board emphasizes, however, it is not required that a person meet all, or most, of the symptoms associated with a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the relevant inquiry is the level of occupational and social impairment caused by the symptoms suffered by the Veteran.  Id. at 443.  

Additionally, while the Board notes that the July 1999 VA examination report, the August 1999 private psychological summary, and the remarks of the psychotherapist/social worker fall outside of the relevant appeal period, VA must evaluate a veteran's disability in light of its whole recorded history.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  

Here, it appears that the Veteran's PTSD and associated symptoms underwent an increase prior to the period pertinent to this appeal before the Board.  However, as the evidence of record indicates that the Veteran's symptoms from November 7, 2001, through June 14, 2006, were similar (if not virtually identical) to his symptoms noted from 1999 through 2001, the Board finds this earlier-dated evidence relevant to the current determination.  As discussed above, this evidence (along with the November 2001 VA examination report) indicates that, for the period in question, the Veteran's PTSD predominantly impacted his social functioning with moderate impact on his occupational functioning.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximated that contemplated by a 70 percent rating.  

With respect to whether the Veteran's PTSD warrants the maximum, 100 percent disability rating at any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communcation, and the Veteran's long-term memory remained intact.  Additionally, the Veteran persistently denied experiencing delusions or hallucinations, and there is no medical evidence or lay assertions of any psychotic or grossly inappropriate behavior.  The Veteran remained alert and oriented to person, place, and time throughout this appeal, and it appears that he could perform all activities of daily living, including an ability to maintain personal hygiene and grooming.  Despite evidence of intermittent suicidal ideation (as reported in 1999), the pertinent evidence does not demonstrate that the Veteran made any attempts on his own life and he did not report any actual plan or intent to harm himself or others.  

Also pertinent to the Board's determination to deny a 100 percent schedular rating for PTSD is the fact that the Veteran, while occupationally impaired due to PTSD, remained employed as an employment counselor for the New Jersey Department of Labor throughout the period in question.  Inasmuch as the purpose of the Rating Schedule is to compensate for decreases in earning capacity due to service-connected disability, total occupational impairment is not demonstrated where, as here, the Veteran is still able to maintain employment despite his serious PTSD symptoms.  

For all the foregoing reasons, the Board finds a 70 percent, but no higher rating for PTSD is warranted for the period from November 7. 2001, through June 14, 2006.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 70 percent rating for the period, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any time pertinent to this period. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990). 

As a final matter, the Board observes that it need not discuss whether the Veteran may be entitled to a higher rating on an extra-schedular basis.  In this regard, and as discussed in the Introduction, the issue of entitlement to an extra-schedular rating was previously decided in the Board's July 2009 decision, but not appealed to the Court.  Thus, the matter of a higher, extra-schedular rating has been resolved, and is not presently before the Board.



ORDER

A 70 percent rating for PTSD, from November 7, 2001, through June 14, 2006, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELIN E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


